Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 2014/0283784) in view of Ohisa et al (US 2017/0254278).  Takahashi et al teaches an internal combustion engine which can switch between the different operating modes claimed by applicant, however Takahashi et al differs from applicant’s claimed invention in that it appears to be silent regarding the use of torque reduction dependent on steering angle and furthermore in teaching that when torque reduction based on steering angle occurs simultaneous with switching of the combustion operating modes it can either suppress the torque reduction and/or suppress the switching of the combustion modes.  However, Ohisa et al teaches in different embodiments both of torque reduction dependent on steering angle and furthermore in teaching that when torque reduction based on steering angle occurs simultaneous with switching of the combustion operating modes it can either suppress the torque reduction and/or suppress the switching of the combustion modes.  See Ohisa et al, the abstract, paragraphs 10-12, 14, and 28-34.  Note the last 17 lines of paragraph 12 of Ohisa et al, which refers to :
and an engine output control part for switchably setting the operation mode of the engine to the reduced-cylinder operation when an operating state of the engine falls within a predefined reduced-cylinder operation region or to the all-cylinder operation when the operating state of the engine falls within a predefined all-cylinder operation region, and controlling the engine to cause the engine to output the decided final target torque in the set operation mode, wherein the engine output control part is operable,  to prohibit switching of the operation mode of the engine from being performed simultaneously with control of the engine according to a change in the final target torque corresponding to a change in the torque reduction amount.

See also paragraph 16 which states that when torque reduction occurs simultaneously with a ca for change in combustion operating mode then the combustion operating mode is “maintained” .  Said another way, in this situation the operating mode is prevented from switching (this situation is claimed by applicant’s claim 2). 
Furthermore, in Ohisa et al, at a second embodiment of Figure 11, when switching of modes is occurring the torque reduction in response to steering angle is set to zero, or prohibited.  See Fig. 11, step S47 and paragraphs 128-130.
	Therefore, it would have been obvious to one of ordinary skill in the art to have in an engine as taught by Takahashi et al to have applied the teaching of Ohisa et al such that in a vehicle having Takahashi’e engine it would have provided for more stable vehicle control as a result of torque reduction dependent on steering angle and would have provided for more stable engine control in situations where combustion mode switching occurred simultaneous with steering angle torque reduction control, as taught by Ohisa et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK R SOLIS whose telephone number is (571)272-4853.  The examiner can normally be reached on Monday - Friday 9 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK R SOLIS/Primary Examiner, Art Unit 3747